UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7615



MARVIN LOVEJOY,

                                             Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; HENRY MCMASTER,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(CA-03-3553-8-24BI)


Submitted:   March 30, 2005                 Decided:   April 20, 2005


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin Lovejoy, Appellant Pro Se.     Donald John Zelenka, Chief
Deputy Attorney General, Derrick K. McFarland, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Marvin Lovejoy, a state prisoner, seeks to appeal the

district court’s order adopting the report and recommendation of

the magistrate judge and dismissing his 28 U.S.C. § 2254 (2000)

petition. This order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.              See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

            We have independently reviewed the record and conclude

that Lovejoy has not made the requisite showing.          Accordingly, we

deny leave to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeal.            We also deny Lovejoy’s

motions to amend judgment and to set aside his sentence and

conviction.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                DISMISSED


                                     - 2 -